       Case 1:19-cv-05434-VM-RWL Document 147 Filed 07/30/19 Page 1 of 5


                                                                                                1700 K Street, NW, Fifth Floor
                                                                                                 Washington, D.C. 20006-3817
                                                                                                          PHONE    202.973.8800
                                                                                                             FAX   202.973.8899
                                                                                                               www.wsgr.com




JOSHUA H. SOVEN
Direct: 202-973-8827
jsoven@wsgr.com




                                                  July 30, 2019

VIA ECF

The Honorable Magistrate Judge Robert W. Lehrburger
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

         Re:      State of New York et al. v. Deutsche Telekom et al., No. 1:19-cv-05434-VM
                  Opposition to Plaintiffs’ Motion to Compel Production of Documents
                  Responsive to Plaintiffs’ Second Set of Document Requests

Dear Judge Lehrburger:

       Deutsche Telekom AG (“DT”) submits the following in opposition to Plaintiffs’ letter
seeking to compel the production of certain documents in response to their Second Set of
Requests for Production of Documents to DT (“RFPs”). Plaintiffs’ motion should be denied
because DT has agreed to provide a reasonable response to Plaintiffs’ RFPs. Plaintiffs made the
unusual decision to file this motion to compel a full day before DT timely served its responses
and objections, which described DT’s planned production. See Exhibit A. Moreover, it is not
clear whether Plaintiffs have fully reviewed the document production that DT made to the U.S.
Department of Justice (“DOJ”) and the Plaintiff States nearly ten months ago, since doing so
would show that DT did in fact produce the documents they claim are not in DT’s production.

        Plaintiffs’ RFPs seek documents from January 1, 2015 to the present on a range of topics
that largely overlap with those selected by the DOJ thirteen months ago as part of its
investigation (“Second Request”).1 DT produced to DOJ and the Plaintiffs nearly 100,000 pages


1
 DT’s responses state that it will produce documents in response to RFP specifications 1-3 and offer to
confer with Plaintiffs on search terms. Specifications 1.a-f and 2 seek documents about competition and
consolidation in the U.S. telecommunications market. Specifications 1.g-h seek documents related to
what Plaintiffs describe as “spinoffs” of T-Mobile and Sprint assets. Specification 3 asks for text and
other messages responsive to RFPs 1 and 2. In addition, specification 4 seeks “transcripts and recordings




                AUSTIN   BEIJING   BOSTON    BRUSSELS  HONG KONG   LOS ANGELES  NEW YORK  PALO ALTO
                  SAN DIEGO    SAN FRANCISCO   SEATTLE  SHANGHAI   WASHINGTON, DC  WILMINGTON, DE
      Case 1:19-cv-05434-VM-RWL Document 147 Filed 07/30/19 Page 2 of 5


The Honorable Magistrate Judge Robert W. Lehrburger
July 30, 2019
Page 2

of documents created between January 1, 2015 and June 25, 2018 (“Second Request Period”) in
response to the Second Request. The documents came from the files of DT’s Chief Executive
Officer Timotheus Höttges; Member of the Deutsche Telekom AG Board of Management, USA
and Group Development Thorsten Langheim; and Senior Vice President for Finance US and
Group Development Philipp Pohlmann.

       Plaintiffs now seek documents created in the year following the Second Request Period.
As stated, DT agreed in its responses to make a reasonable production of those documents.
However, Plaintiffs go a step further and also ask the Court to compel DT to search yet again for
additional documents created during the three-and-a-half-year Second Request Period and to add
two more junior officials to the search group.

         Plaintiffs advance three arguments as to why DT should produce more documents from
the Second Request Period. First, Plaintiffs claim that “DT did not [] produce documents related
to” (i) two 2015 workshops on the U.S. telecommunications market orchestrated by
            for DT executives or (ii) unnamed “analyses” by former Vice President of Portfolio
Strategy Steffen Stern. This is wrong. DT produced the responsive documents about the
workshops, totaling 360 pages. See DT-DOJ-00094507; DT-DOJ-00085994.

        As to Mr. Stern, DT’s counsel explained to Plaintiffs on July 22 and again July 25 (before
Plaintiffs filed their motion) that Mr. Stern left DT in 2016. Counsel also told Plaintiffs that DT
believed his documents were removed from DT’s system that same year pursuant to DT’s
standard document retention protocol. DT has confirmed that Mr. Stern’s documents were not
retained after June 2016. Moreover, DT has produced the responsive documents prepared or
received by Mr. Stern that were in the files of Messrs. Hottges, Langheim, and Pohlmann.

        Second, Plaintiffs charge that “DT’s production does not include text messages” or
certain other modes of communication. This is also wrong. As we explained to Plaintiffs’
counsel on July 25, DT searched for and collected text messages in responding to the Second
Request, and DT produced 170 responsive text-message conversations, comprising many
hundreds (perhaps thousands) of individual text messages. See Appendix A, which contains the
Bates numbers of these texts.

       Third, Plaintiffs want DT to add a second new custodian for the Second Request Period,
DT’s Vice President for Investor Relations Hannes Wittig. Doing so would be unduly
burdensome because it would cost tens of thousands of dollars and because Mr. Wittig has no
responsibility for DT’s or T-Mobile’s strategic operations or pricing. DT has already produced
thousands of documents on the same issues from Mr. Wittig’s superiors, as well as 1,027
documents that Mr. Wittig sent or received, which were located in their files. There is no


of [DT] investor presentations.” DT directed Plaintiffs to DT’s public website, where these materials are
located.
      Case 1:19-cv-05434-VM-RWL Document 147 Filed 07/30/19 Page 3 of 5


The Honorable Magistrate Judge Robert W. Lehrburger
July 30, 2019
Page 3

compelling reason why DT should have to incur the substantial costs involved in searching for
more.

        Plaintiffs’ arguments with respect to the documents they seek for post-Second Request
production are also not valid. DT has advised Plaintiffs that DT intends to produce documents
from the year following the Second Request Period. Plaintiffs’ letter brief concedes this in a
footnote buried on the last page, and DT’s July 26 responses to the RFPs confirm it. Plaintiffs’
footnote also asserts that DT’s “potential limited production discussed falls well short of
addressing the failings in DT’s productions to date.” But it is not clear how Plaintiffs can make
this assertion given that Plaintiffs apparently did not fully review the contents of those
productions. In any event, DT’s timely submitted July 26 responses state that DT “will produce
responsive, non-privileged documents from or addressed to Timotheus Höttges, Thorsten
Langheim, and Philip Pohlmann, covering the time period from June 26, 2018 to June 30, 2019,
that were returned by a reasonable set of search terms.” DT also stated in its responses that it is
willing to meet and confer with Plaintiffs regarding the search terms. This production is more
than reasonable.

        In short, the Court should deny Plaintiffs’ motion to compel because the documents that
DT produced for the Second Request period are more than sufficient, DT has represented that it
will produce a reasonable response for the post-Second Request Period, and the requests that DT
has not agreed to satisfy are either impossible to satisfy, unduly burdensome, or both. DT will
continue to work in good faith with Plaintiffs to resolve any disagreements regarding DT’s
responses to Plaintiffs’ RFPs.

                                                Respectfully submitted,


                                                 WILSON SONSINI GOODRICH & ROSATI




                                                 Joshua H. Soven (pro hac vice)
                                                 1700 K Street NW
                                                 Washington, DC 20006

                                                 Counsel for Defendant Deutsche Telekom AG
      Case 1:19-cv-05434-VM-RWL Document 147 Filed 07/30/19 Page 4 of 5


The Honorable Magistrate Judge Robert W. Lehrburger
July 30, 2019
Page 4

                                         Appendix A:
                       Bates Numbers of DT Text-Message Conversations
                              Produced to DOJ and Plaintiff States



DT-DOJ-00021690   DT-DOJ-00022307    DT-DOJ-00022308   DT-DOJ-00068721   DT-DOJ-00068724

DT-DOJ-00068731   DT-DOJ-00068737    DT-DOJ-00068746   DT-DOJ-00068747   DT-DOJ-00068750

DT-DOJ-00068754   DT-DOJ-00068756    DT-DOJ-00068760   DT-DOJ-00068761   DT-DOJ-00068762

DT-DOJ-00068771   DT-DOJ-00068776    DT-DOJ-00068995   DT-DOJ-00068996   DT-DOJ-00069111

DT-DOJ-00069115   DT-DOJ-00069119    DT-DOJ-00087530   DT-DOJ-00088925   DT-DOJ-00089048

DT-DOJ-00089080   DT-DOJ-00089081    DT-DOJ-00089088   DT-DOJ-00089101   DT-DOJ-00089293

DT-DOJ-00089297   DT-DOJ-00089313    DT-DOJ-00089319   DT-DOJ-00090515   DT-DOJ-00090517

DT-DOJ-00090524   DT-DOJ-00090533    DT-DOJ-00090536   DT-DOJ-00090547   DT-DOJ-00090550

DT-DOJ-00090566   DT-DOJ-00090568    DT-DOJ-00046534   DT-DOJ-00049328   DT-DOJ-00049329

DT-DOJ-00049330   DT-DOJ-00049332    DT-DOJ-00049334   DT-DOJ-00049336   DT-DOJ-00049337

DT-DOJ-00049338   DT-DOJ-00049341    DT-DOJ-00049597   DT-DOJ-00099388   DT-DOJ-00099389

DT-DOJ-00099390   DT-DOJ-00099483    DT-DOJ-00099682   DT-DOJ-00052291   DT-DOJ-00052293

DT-DOJ-00052296   DT-DOJ-00052679    DT-DOJ-00052680   DT-DOJ-00052681   DT-DOJ-00052683

DT-DOJ-00052848   DT-DOJ-00052853    DT-DOJ-00052856   DT-DOJ-00052858   DT-DOJ-00052860

DT-DOJ-00052863   DT-DOJ-00052866    DT-DOJ-00052871   DT-DOJ-00052872   DT-DOJ-00052875

DT-DOJ-00052877   DT-DOJ-00052879    DT-DOJ-00052880   DT-DOJ-00052882   DT-DOJ-00052883

DT-DOJ-00052886   DT-DOJ-00052890    DT-DOJ-00052893   DT-DOJ-00052895   DT-DOJ-00052899

DT-DOJ-00052904   DT-DOJ-00052907    DT-DOJ-00052913   DT-DOJ-00052914   DT-DOJ-00052917

DT-DOJ-00052919   DT-DOJ-00052923    DT-DOJ-00052924   DT-DOJ-00052926   DT-DOJ-00052930

DT-DOJ-00052931   DT-DOJ-00052932    DT-DOJ-00052935   DT-DOJ-00052936   DT-DOJ-00052939

DT-DOJ-00052943   DT-DOJ-00052946    DT-DOJ-00052950   DT-DOJ-00052952   DT-DOJ-00052956

DT-DOJ-00052957   DT-DOJ-00052958    DT-DOJ-00052959   DT-DOJ-00052961   DT-DOJ-00052964
      Case 1:19-cv-05434-VM-RWL Document 147 Filed 07/30/19 Page 5 of 5


The Honorable Magistrate Judge Robert W. Lehrburger
July 30, 2019
Page 5


DT-DOJ-00052965   DT-DOJ-00054106    DT-DOJ-00054107   DT-DOJ-00054872   DT-DOJ-00054873

DT-DOJ-00054874   DT-DOJ-00055002    DT-DOJ-00055003   DT-DOJ-00055004   DT-DOJ-00055006

DT-DOJ-00055008   DT-DOJ-00055010    DT-DOJ-00055012   DT-DOJ-00055014   DT-DOJ-00055016

DT-DOJ-00055018   DT-DOJ-00055020    DT-DOJ-00055022   DT-DOJ-00055024   DT-DOJ-00055026

DT-DOJ-00055029   DT-DOJ-00055032    DT-DOJ-00055033   DT-DOJ-00055035   DT-DOJ-00055041

DT-DOJ-00055042   DT-DOJ-00055044    DT-DOJ-00055045   DT-DOJ-00055048   DT-DOJ-00055054

DT-DOJ-00055056   DT-DOJ-00055058    DT-DOJ-00055062   DT-DOJ-00055063   DT-DOJ-00055067

DT-DOJ-00055068   DT-DOJ-00055069    DT-DOJ-00055072   DT-DOJ-00055073   DT-DOJ-00055076

DT-DOJ-00055079   DT-DOJ-00055083    DT-DOJ-00055084   DT-DOJ-00055086   DT-DOJ-00055090

DT-DOJ-00055091   DT-DOJ-00055092    DT-DOJ-00055093   DT-DOJ-00055098   DT-DOJ-00055101

DT-DOJ-00059442   DT-DOJ-00059443    DT-DOJ-00059454   DT-DOJ-00059556   DT-DOJ-00061115

DT-DOJ-00061119   DT-DOJ-00061203    DT-DOJ-00061204   DT-DOJ-00061225   DT-DOJ-00061226
